Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered December 14, 1995, convicting her of *412murder in the second degree, burglary in the first degree, grand larceny in the third degree, and grand larceny in the fourth degree; upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that her guilt of burglary in the first degree and, consequently, of felony murder was not proven by legally sufficient evidence because the People failed to establish that she entered the victim’s apartment unlawfully. However, this contention is not preserved for appellate review, since the appellant never raised this specific argument in the trial court (see, People v Gray, 86 NY2d 10; People v Bynum, 70 NY2d 858). In any event,, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit.
Bracken, J. P., Rosenblatt, Ritter and Friedmann, JJ., concur.